Exhibit 10.1

ABL facilities agreement waiver request letter

 

To:

BARCLAYS BANK PLC

as Agent under the Facilities Agreement (as defined below)

and on behalf of the Finance Parties under the Facilities Agreement

 

Address:    745 7th Avenue
New York
NY 10019 Electronic mail address:    komal.ramkirath@barclays.com For the
attention of:    Komal Ramkirath

 

To:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Lender under the Facilities Agreement (as defined below)

19 February 2019

Dear Sirs,

ABL Facilities Agreement – Waiver Request

 

1.

BACKGROUND

1.1    We refer to the ABL facilities agreement dated 17 April 2018 between,
amongst others, Barclays Bank PLC (as agent), Bristow Norway AS and Bristow
Helicopters Limited as borrowers and guarantors and Bristow Group Inc. as a
guarantor, as amended from time to time including on 7 November 2018 (the
“Facilities Agreement”).

1.2    Pursuant to paragraph (b) of clause 25.1 (Financial statements) of the
Facilities Agreement, the Parent was required to deliver its unaudited
consolidated financial statements for the Financial Quarter ending on
31 December 2018 within 45 days after the end of such Financial Quarter. The
Parent has not done so. Such financial statements are also required to be
delivered pursuant to certain other agreements governing Financial Indebtedness
and other contracts. This letter serves as a notification of the Default arising
therefrom for the purposes of clause 25.8 (Notification of Default) of the
Facilities Agreement. The Parent intends to remedy such Default by ensuring such
financial statements are provided prior to events of default or analogous events
arising as a result of such failure and is seeking extensions of time periods
where necessary to ensure that this is the case.

1.3    In addition, this letter sets out certain amendments to the Facilities
Agreement which have been agreed between the Agent and ourselves as Obligors’
Agent.

1.4    In accordance with Clause 42 (Amendments and Waivers) of the Facilities
Agreement we (on behalf of ourselves and as Obligors’ Agent on behalf of each
other Obligor) request that the Majority Lenders consent to the terms of this
letter, the waiver of certain Defaults as set out in paragraph 2.1 below
(collectively, the “Waivers”) and the amendments set out in paragraph 3 below
(the “Amendments”) which, in each case, shall take effect on the Effective Date
(as defined below).



--------------------------------------------------------------------------------

ABL facilities agreement waiver request letter

 

2.

WAIVERS

2.1    We request the consent of the Majority Lenders, and, subject to paragraph
2.2 below, by countersigning this Letter the Agent (acting on behalf of the
Finance Parties) agrees to, with effect on and from the Effective Date (as
defined below), waive:

 

  (a)

any Default which would otherwise exist or occur under or pursuant to clause
28.3 (Other obligations) of the Facilities Agreement as a result of the Parent
failing to provide its unaudited consolidated financial statements for the
Financial Quarter ending on 31 December 2018 within the time period required
pursuant to paragraph (b) of Clause 25.1 (Financial statements) of the
Facilities Agreement; and

 

  (b)

any Default which would otherwise exist or occur under or pursuant to clause
28.4 (Misrepresentation) of the Facilities Agreement which exists or occurs as a
result of the representation and warranty in paragraph (a) of clause 24.12 (No
default) of the Facilities Agreement not being correct when made at any time on
or prior to the Effective Date (as defined below), to the extent such
representation and warranty was or is not correct when made as a result of the
existence of any Default expressly specified in sub-paragraph (a) of this
paragraph 2.1 as being waived with effect from the Effective Date (subject to
paragraph 2.2 below).

2.2    The Waivers shall take effect on the Effective Date (as defined below)
but shall be subject to the conditions that:

 

  (a)

the financial statements referred to in paragraph 2.1(a) above are provided by
the date falling 75 days after 31 December 2018 and the Parent undertakes to
ensure such financial statements are provided by such date and agrees that such
obligation shall not be subject to the three Business Day period to cure a
Default under paragraph (b) of clause 28.3 (Other obligations) of the Facilities
Agreement; and

 

  (b)

the Parent (or an Affiliate of the Parent) pays to the Agent, for the account of
each Consenting Lender (as defined below), a consent fee equal to 0.05 per cent.
of that Consenting Lender’s Revolving Facility Commitment as of the Effective
Date. The Parent shall pay such consent fee on the Effective Date if it receives
the copy of this letter countersigned by the Agent at or prior to 1.00pm New
York time on the Effective Date or the following Business Day if it receives the
copy of this letter countersigned by the Agent after 1.00pm New York time on the
Effective Date and if the Parent fails to make such payment when due as required
herein the Waivers shall cease to apply.

2.3    We confirm that to the best of our knowledge and belief at the time of
delivery of the most recent Aggregate Borrowing Base Certificate none of the
written factual information and written data in, or provided in connection with,
such Aggregate Borrowing Base Certificate contained any untrue statement of fact
or omitted to state any fact or other information necessary to make such
information and data not misleading at the time such Borrowing Base Certificate
was provided to the Agent in light of the circumstances under which such
information or data was furnished.

2.4    We request that each Lender confirms its response to the above requests
and the Waivers by no later than 12:00 p.m. in New York on 19 February 2019 or
such later time and/or date as we may notify to the Agent pursuant to paragraph
2.5 below (the “Consent Deadline”). Each Lender providing its consent pursuant
to this paragraph 2.4 prior to the Consent Deadline shall be a “Consenting
Lender”.

2.5    We reserve the right to extend the Consent Deadline at our absolute
discretion by written notice to the Agent. By providing its consent to the terms
of this letter pursuant to paragraph 2.4, each Lender providing such consent
also authorizes the Agent and the Security Agent to enter into such additional
documentation and take such other action as it is reasonably required to give
effect to the Waivers.



--------------------------------------------------------------------------------

ABL facilities agreement waiver request letter

 

2.6    We request that the Agent promptly notify us when it has received from
the Majority Lenders the required consents requested in this letter.

 

3.    AMENDMENTS



With effect from the Effective Date, the Facilities Agreement shall be amended
as follows:

 

  (a)

in the definition of “Borrowing Base” in clause 1.1 (Definitions) of the
Facilities Agreement, in paragraph (a)(iii), the reference to “USD 10,000,000”
shall be replaced by a reference to “USD 5,000,000”; and

 

  (b)

paragraph (a) of the definition of “Termination Date” in clause 1.1
(Definitions) of the Facilities Agreement shall be deleted and replaced with:

“(a)    14 December 2021;”

 

4.    GUARANTEE

AND SECURITY CONFIMRATIONS

Each of the Guarantors, by their signature or countersignature of this letter:

 

  (a)

consents to the amendments of the Facilities Agreement effected by paragraph 3
above;

 

  (b)

confirms for the benefit of the Finance Parties that:

 

  (i)

its obligations as a Guarantor under clause 23 (Guarantee and indemnity) of the
Facilities Agreement (the “Guaranteed Obligations”) are not discharged or
otherwise affected by those amendments or the other provisions of this letter
and shall accordingly continue in full force and effect; and

 

  (ii)

the Guaranteed Obligations shall, after the Effective Date, extend to the
obligations of each Obligor under the Facilities Agreement, as amended by this
letter.

 

5.    MISCELLANEOUS



5.1    Any confirmation or consent given by a Lender in response to the requests
made under this letter will be irrevocable and will bind that Lender and its
permitted transferees or assignees.

5.2    Terms defined in the Facilities Agreement have the same meanings in this
letter unless the context otherwise requires. The provisions of Clause 1.2
(Construction) of the Facilities Agreement apply to this letter as though they
were set out in full in this letter except that references to the Facilities
Agreement are to be construed as references to this letter.

5.3    Bristow Group Inc. enters into this letter for itself and in its capacity
as the Obligors’ Agent (in accordance with Clause 2.4 (Obligors’ Agent) of the
Facilities Agreement).

5.4    By your countersignature of this letter, you confirm that the consents
requested in this letter have been given by the Majority Lenders.

5.5    Save as expressly set out in this letter:

 

  (a)

except as amended by the Amendments, the Finance Documents remain in full force
and effect; and

 

  (b)

nothing in this letter shall constitute or be construed as a waiver or
compromise of any other term or condition of the Finance Documents or any of the
Finance Parties’ rights in relation to them which for the avoidance of doubt
shall continue to apply in full force and effect.



--------------------------------------------------------------------------------

ABL facilities agreement waiver request letter

 

5.6    With effect from the Effective Date this letter is designated as a
Finance Document for the purposes of the Facilities Agreement. With effect from
the Effective Date, the Facilities Agreement and this letter will be read and
construed as one document and the Amendments shall be effective. For the
purposes of this letter the “Effective Date” means the date on which the Agent
provides the Obligors’ Agent with a copy of this letter countersigned by the
Agent. The Agent shall promptly after the Effective Date occurs confirm the same
to the Lenders and the Obligors’ Agent.

5.7    This letter may be executed in any number of counterparts and all those
counterparts taken together shall be deemed to constitute one and the same
letter. Delivery of a counterpart of this letter by e-mail attachment or
telecopy shall be an effective mode of delivery.

5.8    This letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

5.9    The provisions of Clauses 40 (Partial invalidity) and 49 (Enforcement) of
the Facilities Agreement apply to this letter as though they were set out in
full in this letter except that references to the Facilities Agreement are to be
construed as references to this letter.

Please sign and return to us a counterpart of this letter in order to indicate
your agreement to its terms.

Yours faithfully

 

/s/ Geoffrey L. Carpenter

for and on behalf of

Bristow Group Inc.

for itself, as an Original Guarantor, and as Obligors’ Agent for and on behalf
of each other Obligor

/s/ Alan Corbett

for and on behalf of

Bristow Norway AS as Original Guarantor

/s/ Alan Corbett

for and on behalf of

Bristow Helicopters Limited as Original Guarantor



--------------------------------------------------------------------------------

ABL facilities agreement waiver request letter

 

We acknowledge and agree to the terms of this letter and confirm that the
waivers requested in this letter have been agreed by the Majority Lenders and
that the Waivers shall take effect on the Effective Date.

THE AGENT

 

For and on behalf of

Barclays Bank PLC

as Agent and on behalf of the Finance Parties

By:  

/s/ Joseph Jordan

By:  

Joseph Jordan

Date: February 19, 2019 Agreed and accepted by: THE LENDER

Credit Suisse AG, Cayman Islands Branch

as Lender

By:  

/s/ Vipul Dhadda

  Vipul Dhadda   Authorized Signatory By:  

/s/ Michael Del Genio

  Michael Del Genio   Authorized Signatory Date: February 18, 2019